Citation Nr: 1243301	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for chronic cervical strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran had a hearing before the Board in August 2008 and the transcript is of record.

The case was brought before the Board in November 2008 and July 2011, at which times the cervical spine claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, the Veteran claims he has not worked since 2001 due mainly to his chronic neck pain and the medications he has to take to manage the pain.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record here.

The issue of entitlement to service connection for headaches, secondary to service-connected chronic cervical spine strain, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his cervical spine strain is worse than currently rated.  Throughout the pendency of this claim, significantly during his hearing before the Board in August 2008, the Veteran has also claimed he is currently unemployable mainly due to his chronic neck pain and medications taken associated with that pain.

The cervical spine issue is complicated in that the Veteran has numerous other medical problems, which are not service-connected, but include manifestations similar to those that may stem from a cervical spine disability.  For example, the Veteran has neurological abnormalities of his bilateral upper extremities (BUEs), to include carpal tunnel syndrome.  

The issue was remanded numerous times to afford the Veteran VA examinations and clarify the manifestations specifically attributable to the cervical spine.

Aside from VA examinations, however, the Veteran has indicated receiving ongoing treatment at the VA Medical Center (VAMC) in Erie, Pennsylvania, as well as identified private treatment.  Most significantly, during his January 2006 VA examination, the Veteran indicated he receives regular care at the VAMC as well as through a civilian doctor at the Huston Family Medical Practice, specifically Dr. Needham.  The Veteran requested that these records be considered in connection with his claim, but they were not of record at the time of the 2006 VA examination.

The claims file currently contains VAMC records through 2006 as well as medical records used in conjunction with the Veteran's award of Social Security Administration (SSA) disability benefits.  On review, it appears these SSA disability records contain records from Dr. Needham at the Huston Family Medical Practice dated in 2005 and 2006, but it is unclear whether these records are complete.

In light of the six year gap of any treatment record in the claims folder, corrective action is necessary.  The VA is to obtain any and all VA and private treatment records that may be missing.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).

As noted in the introduction, the Veteran claims his current unemployment is mainly due to his cervical spine disability. The Veteran was last afforded a VA examination in October 2011, about one year ago.  Although the examiner discussed occupational limitations, an opinion was not proffered specifically on whether the Veteran's service-connected disabilities, alone or in aggregate, render him unemployable.

 In light of the missing medical records, the complexities of the medical issue involved, and the inferred TDIU claim, a new VA examination is warranted after current records are obtained.  

The TDIU claim is "inextricably intertwined" with the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's spine claim.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran appropriate notice for the newly inferred TDIU claim.

2. Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since February 2006.  Thereafter, obtain any and all identified treatment, to include at the Huston Family Medical Center, Dr. Needham, and the VAMC.  Private providers are to be informed that actual medical records, as opposed to summaries, are needed. All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

3. After the above is complete and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to obtain orthopedic and neurological findings to ascertain the severity of the Veteran's current cervical strain manifestations.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiners are to address the following:

(a)  As for neurological findings, the examiner must specifically opine whether any neurological findings or complaints of radicular pain are associated with his cervical spine disability (versus non-service connected disorders) reconciling the conflicting medical evidence of record.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  The examiner is to specifically address whether the Veteran has intervertebral disc syndrome and, if so, must discuss the number of incapacitating episodes (i.e., physician-prescribed bed rest) the Veteran has experienced during each 12 month period since 2005 due to this spine disability.

(b)  As to orthopedic findings, the examiner must clarify the current severity of the Veteran's cervical spine disability, to include current range of motion findings and whether there is x-ray confirmation of arthritis of the cervical spine.  

The examiner is to discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the cervical spine, as well as any unfavorable ankylosis.  In addition, the examiner is to discuss whether the Veteran's neck disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his neck repeatedly over a period of time.

(c) The examiner is also requested to also provide an opinion as to whether the Veteran's service-connected disabilities, (tinnitus, rated 10 percent disabling; and cervical strain, currently rated 10 percent disabling) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Then, readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

